THE THIRTEENTH COURT OF APPEALS

                                    13-18-00226-CV


                              In Re Diana Polanco Garza


                                   On Appeal from the
                    197th District Court of Cameron County, Texas
                           Trial Cause No. 2017-DCL-6184


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court REVERSED as to

the order of expunction concerning Garza’s 1994 arrest and RENDERS judgment

denying Garza’s petition for expunction as it relates to the 1994 arrest. The Court

orders the remainder of the judgment AFFIRMED. Costs of the appeal are adjudged

50% against appellant, Texas Department of Family and Protective Services, although

the agency is exempt from payment, and 50% against appellee, Diana Polanco Garza.

      We further order this decision certified below for observance.

May 16, 2019